DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ryu (US 2018/0098676).
Regarding Claim 1, Ryu discloses a distance sensing apparatus[Fig 3-6], comprising: an optical distance measuring device [0005; 0058], configured to obtain original data; a rotating device, disposed on a first side of the optical distance measuring device [0067; 0070-76], wherein the rotating device comprises a bearer, the optical distance measuring device [#130, #140 of Fig 6] is disposed on the bearer [0070-76; 0088-94], and the rotating device is configured to rotate the optical distance measuring device via the bearer [0070-76; 0090-02; 0135]; and a wireless signal transmitter [#125 of Fig 6], coupled to the optical distance measuring device and disposed on a second side of the optical distance measuring device [0070-76; 0088-94], configured to transmit a signal comprising the original data, wherein the first side of the optical distance measuring device is different from the second side of the optical distance measuring device [Fig 3-7; 0070-76; 0088-95; 0135].
Regarding Claim 2, Ryu also discloses a control circuit [#110 of Fig 6], configured to receive the original data and convert the original data into distance data; and a wireless signal receiver [#125 of Fig 6], coupled to the control circuit [Fig 3-7; 0047; 0067; 0070-76; 0088-95; 
Regarding Claim 3, Ryu also discloses wherein the signal is an infrared signal [0005; 0058], the rotating device is configured to rotate the optical distance measuring device [#130, #140 of Fig 6] about a rotating axis via the bearer, and the wireless signal transmitter and the wireless signal receiver are disposed at the rotating axis [0012; 0022; 0070-76; 0088-94].
Regarding Claim 4, Ryu also discloses wherein the control circuit is coupled to the rotating device, disposed under the rotating device, and configured to control the rotating device, wherein the optical distance measuring device is disposed above the rotating device [Fig 3-7], and the wireless signal transmitter and the wireless signal receiver are disposed above the optical distance measuring device [0067; 0070-76; 0090-94].
Regarding Claim 5, Ryu also discloses a housing [#101, #103 of Fig 3-6; 0070-73], configured to accommodate the optical distance measuring device, the rotating device, the wireless signal transmitter, the wireless signal receiver and the control circuit, wherein the wireless signal receiver is disposed on an inner side of the housing [Fig 3-6; 0070-76]; and a conducting wire, attached to the inner side of the housing and configured to connect the wireless signal receiver to the control circuit [0047; 0067; 0070-6].
13. The distance sensing apparatus according to claim 1, wherein the distance sensing apparatus is a lidar apparatus [0005; 0058], the optical distance measuring device is a laser transceiving device, and the rotating device is a combination of a motor and a rotating 16File: 72541usf platform [0012; 0022; 0090-2; 0121].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2018/0098676), as applied to claims 1 and 2 above, and further in view of Gilliland (US 2016/0341818).
Regarding Claim 6, Ryu also teaches wherein the optical distance measuring device comprises an optical transmitting device and an optical receiving device [#130, #140 of Fig 3-7; 005; 0058; 0067; 0070-73; 0088-0094]. Ryu does not explicitly teach – but Gilliland does teach a laser diode, configured to generate a laser pulse; and a diffuser lens, disposed on a path of the laser pulse, and configured to diffuse the laser pulse into a plurality of laser pulses [0029; 0043; 0054]. It would have been obvious to modify the device of Ryu to include a diffuser lens in order to accurately scan the environment with multiple laser pulses. 

Claim Objections
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645